DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on June 09, 2022 has been entered. Claims 1, 3, 6 and 21-37 are pending in this application.

Allowable Subject Matter
Claims 1, 3, 6 and 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Owa et al. [US 20060139614 A1] teaches a substrate stage that is movable while holding a substrate as an object to be exposed, the substrate stage is provided with a supporting portion that supports the substrate, a flat portion which is disposed around the substrate supported by the supporting portion and is substantially coplanar with the surface of the substrate, and a gap adjustment portion for making the gap between a cut portion of the substrate supported by the supporting portion and the flat portion small. In accordance with the present invention, by making the gap between the cut portion of the substrate and the flat portion surrounding the substrate small by means of the gap adjustment portion, penetration of the liquid into the space between the cut portion of the substrate and the flat portion can be suppressed. Thus, penetration of the liquid to, e.g., the underside surface side of the substrate can be prevented. 
	With regard to claim 1, the prior art of record does not anticipate nor render
obvious to one skilled in the art a movable table apparatus for a lithographic tool as
claimed, more specifically the movable table apparatus comprising a structure arranged
to have a first surface to be essentially co-planar with a top surface of the object when
on the table; a second surface having a plurality of burls 20 arranged to support the object; and a drain in the substrate table configured to receive liquid which leaks, in use,
through a qap between an edge of the object and the structure into the drain, the drain
comprising a channel defined at least in part by at least part of the second surface and
the structure, the at least part of the second surface and the channel extending
underneath, and covered at least in part by, at least a portion of the structure, in
combination with the other elements required by claim 1.
	With regard to claim 25, the prior art of record does not anticipate nor render
obvious to one skilled in the art a movable table apparatus for a lithographic tool as
claimed, more specifically the movable table apparatus comprising a structure arranged
to have a first surface to be essentially co-planar with a top surface of the object when
on the table; a second surface having a plurality of burls arranged to support the object;
and an aperture defined at least in part by the second surface, the aperture located
underneath, and covered by, the structure, the aperture configured to receive liquid
which leaks through a gap between an edge of the object and the structure, in
combination with the other elements required by claim 25.	
	With regard to claim 32, the prior art of record does not anticipate nor render obvious to one skilled in the art a movable table apparatus for a lithographic tool as claimed, more specifically the movable table apparatus comprising a structure arranged to have a first surface to be essentially co-planar with a top surface of the object when on the table; a second surface having a plurality of burls arranged to support the object; and an opening at least partially defined using the second surface, the opening configured to receive liquid which leaks, in use, through a gap between an edge of the object and the structure, and the opening located under, and covered at least in part by, at least a portion of the structure, in combination with the other elements required by claim 32.
	Claims 3, 6 and 21-24, 26-31 and 33-37  are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882